

116 HR 7817 IH: Modernize Nuclear Reactor Environmental Reviews Act
U.S. House of Representatives
2020-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7817IN THE HOUSE OF REPRESENTATIVESJuly 29, 2020Mr. Duncan (for himself and Mr. Flores) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Nuclear Regulatory Commission to submit a report on facilitating efficient, timely environmental reviews of nuclear reactors through expanded use of categorical exclusions, environmental assessments, and generic environmental impact statements, and for other purposes.1.Short titleThis Act may be cited as the Modernize Nuclear Reactor Environmental Reviews Act.2.Facilitation of efficient environmental reviews(a)In generalNot later than 180 days after the date of enactment of this Act, the Nuclear Regulatory Commission shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Energy and Commerce of the House of Representatives a report on facilitating efficient, timely environmental reviews of nuclear reactors through expanded use of categorical exclusions, environmental assessments, and generic environmental impact statements. (b)ReportIn completing the report under subsection (a), the Nuclear Regulatory Commission shall—(1)consider—(A)the use of categorical exclusions, environmental assessments, and generic environmental impact statements by other Federal agencies and the applicability of such categorical exclusions, environmental assessments, and generic environmental impact statements for actions relating to nuclear reactors;(B)existing categorical exclusions, environmental assessments, and generic environmental impact statements of the Commission that could be applied in whole or in part to construction permits, early site permits, or combined license applications for nuclear reactors; (C)the potential to use other Federal or State environmental permitting, or permitting from units of local government, in lieu of some portion of the environmental impact statement, or environmental assessment, for an action relating to a nuclear reactor;(D)opportunities to coordinate the development of environmental assessments or environmental impact statements with other Federal agencies for greater efficiency; and(E)new categorical exclusions that could be applied to actions relating to advanced nuclear reactors (as defined in section 3 of the Nuclear Energy Innovation and Modernization Act (42 U.S.C. 2215 note)); and(2)include a schedule for promulgating the rule required under subsection (c). (c)Rulemaking(1)In generalNot later than 3 years after the date of enactment of this Act, the Nuclear Regulatory Commission shall promulgate a final rule—(A)establishing an optional generic environmental impact statement for actions relating to nuclear reactors that may be used in the process for issuing a construction permit, early site permit, or combined license; and(B)amending section 51.20 of title 10, Code of Federal Regulations, to eliminate the list in such section of types of actions that require an environmental impact statement or a supplement to an environmental impact statement to allow for the use of environmental assessments and categorical exclusions for such actions, as appropriate.(2)RequirementsTo the maximum extent practicable, in promulgating the final rule under paragraph (1), the Nuclear Regulatory Commission shall take into account the considerations described in subsection (b)(1). 